DETAILED ACTION

This office action is in response to the application filed on 16/786,561.  Claims 1-22 are pending.  Claims 1-22 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of Patent 10,835,020.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent describes an apparatus that is substantially the same as that which is claimed in the instant application, including structures of “a flexible bed surface,” “an attachment point for a suspension line,” “a leg rest portion,” “four connected suspension lines,” and “a foot spreader,” all of which are found in at least claim 1 of the Patent.
Claim 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Patent 9,526,318.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent describes an apparatus that is substantially the same as that which is claimed in the instant application, including structures of “a flexible bed surface,” “an attachment point for a suspension line,” “a leg rest portion,” “four connected suspension lines,” and “a foot spreader,” all of which are found in at least claim 1 of the Patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Please provide a title that differentiates the instant application from its parent applications.  The title of the invention may not exceed 500 characters in length.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Reference number #34b is shown in Fig. 3C.  However, Applicant's specification does not include reference character #34b.  It appears that this may be a typographic error; Applicant’s specification states “three rods 34a, 24b, 34c.”  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 


Claim Objections

Claim 4 is objected to because of the following informalities:  “foot spread” should be ---foot spreader ---.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites “the body portion able to work in conjunction with the foot spread to spread the leg rest portion.”  It is unclear what structures are being claimed, or what capability the body portion provides; furthermore there is no discussion in the disclosure of what it means for the body portion to “work in conjunction” with the foot spreader.  Appropriate correction is required. 
Claim 6 is rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the three rods."  There is insufficient antecedent basis for this limitation in the claim because there is no 

Claim 8 recites the limitation "the tip of each prong of "X" of the foot spreader."  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of either “a tip” or “a prong”, either in this claim, or in prior claims from which this claim depends.  Appropriate correction is required. 
Claim 16 is rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the reinforced edge."  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a reinforced edge” either in this claim, or in prior claims from which this claim depends.  Examiner notes that a reinforced edge is recited in claims 14-15, but that claim 16 depends from claim 12.  Appropriate correction is required. 




In view of the above rejections the respective claims are rejected as best understood on prior art as follows:



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 6, 8, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 268,783 to Dodge, in view of US Patent 492,852 to Travers (“Travers ‘852”), French Patent 2,690,823 to Leydet, US Patent 363,096 to Travers (“Travers ‘096”), and in further view of US Patent Application Publication 2012/0047649 to Grace.
Claim 1.  A hammock, comprising: a bed having a flexible bed surface (Dodge, Fig. 2; also column 1, line 27), a head end (Dodge, Fig. 2, left side of figure) and a foot end (Dodge, Fig. 2, right side of figure) located opposite the head end, the head end having an attachment point (Dodge, Fig. 2, #G) for a suspension line to suspend the head end of the bed; the bed further having a leg rest portion (Dodge, Fig. 2; leg rest portion is that portion adjacent to the foot end shown on the right side of the figure) at the foot end defined by four connected suspension lines (Dodge, Fig. 2, #G is connected to four suspension lines); and a foot spreader configured and arranged to spread the four suspension lines apart, providing support to the leg rest portion, wherein the foot spreader is "X" shaped (Dodge, teaches a foot spreader at #’s B, C, and C1
Regarding, “wherein the foot spreader is ‘X’ shaped,” Dodge does not teach an X-shaped spreader bar.  However, Dodge teaches a foot end spreader structure (Dodge, Fig. 2, #C’, B, B, and C on the left side of the figure) that is approximately rectangular.  Additionally, Travers ‘852 teaches a spreader bar that is approximately a broken U-shaped, Leydet teaches spreader bars that are triangular, and Travers '096 teaches a spreader bar that is a smooth U-shape, and Grace, Fig. 3, teaches an X-shaped end of a similar collapsible cot structure.  Therefore, there is no criticality to Applicant's claimed X-shape, and it would have been an obvious matter of design choice for one of ordinary skill in the art to select the the claimed X-shape.  Furthermore, using the claimed X-shape would have been an obvious matter of design choice since Applicant has not disclosed that the specific shape solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any of the shapes taught by any of the cited prior art.  
Claim 4.  The hammock of claim 1, wherein the bed also has a body portion, the body portion able to work in conjunction with the foot spread to spread the leg rest portion (see Dodge, Fig. Fig. 2).
Claim 5.  The hammock of claim 1, wherein the foot spreader is formed from three rods connected together (Dodge, Fig. 2).
Claim 6.  The hammock of claim 17, wherein the three rods are connected together via two plates (Dodge does not teach three rods connected together by two plates; Grace teaches three rods #’s 20, 24, and 26, connected by two plates at #’s 24; as discussed above with respect to claim 1, it would have been an obvious matter of design choice to provide the X-shape of Grace; the x-shape of Grace is comprised of the claimed structures).
Claim 8.  The hammock of claim 1, wherein the tip of each prong of "X" of the foot spreader further includes a notch configured and arranged to receive a suspension line (Dodge, Fig. 3 teaches notches at “d”).
Claim 12.  A hammock comprising: a flexible elongated bed (Dodge, Fig. 2; also column 1, line 27) including a head end (Dodge, Fig. 2, left side of figure) and a foot end (Dodge, Fig. 2, right side of figure) opposite the head end , wherein the foot end has a leg rest portion; a head anchor point (Dodge, Fig. 2, #G) connected to the head end for attachment to a head suspension line to suspend the head end of the bed; a foot anchor point (Dodge, Fig. 2, #G, right side of figure) connected to the foot end for attachment to a foot suspension line; four suspension lines connected between the foot end and the foot anchor point (Dodge, Fig. 2, #G is connected to four suspension lines); and a foot spreader having first and second rod assemblies connected together to form an X-shape (see discussion below) to spread the four suspension lines apart and provide support to the leg rest portion, wherein each rod assembly forms opposing tips and each tip defines a notch for receiving the respective suspension line (Dodge teaches notches at #’s d).
Regarding, “an ‘X’ shape,” Dodge does not teach an X-shaped spreader bar.  However, Dodge teaches a foot end spreader structure (Dodge, Fig. 2, #C’, B, B, and C on the left side of the figure) that is approximately rectangular.  Additionally, Travers ‘852 teaches a spreader bar that is approximately a broken U-shaped, Leydet teaches spreader bars that are triangular, and Travers '096 teaches a spreader bar that is a smooth U-shape, and Grace, Fig. 3, teaches an X-shaped end of a similar collapsible cot structure.  Therefore, there is no criticality to Applicant's claimed X-shape, and it would have been an obvious matter of design choice for one of ordinary skill in the art to select the the claimed X-shape.  Furthermore, using the claimed X-shape would have been an obvious matter of design choice since Applicant has not disclosed that the specific shape solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any of the shapes taught by any of the cited prior art.  
Claim 14.  The hammock of claim 12, wherein the elongated bed has a reinforced edge defining four foot loops (Dodge, Figs. 2-3, ropes are seen to make loops at #d; the ropes are considered to be reinforcement at the edge), wherein the four suspension lines span from the four foot loops, respectively, to the foot anchor point, and the reinforced edge connects to the head anchor point (see Dodge Fig. 2).
Claim 15.  The hammock of claim 14, wherein the reinforced edge defines two head loops at the head end (Dodge, Figs. 2-3, ropes are seen to make loops at #d), and further comprising a head spreader (Dodge, Fig. 2, #C1) spanning between the two head loops for preventing the bed from collapsing inwardly and crowding a head of an occupant.
Claim 16.  The hammock of claim 12, wherein the reinforced edge defines two opposing intermediate loops (Dodge, Figs. 2-3, ropes are seen to make loops at #d) and further comprising a lumbar spreader (Dodge Fig. 2, any of beams #A, A1, A2 etc. can be considered to be a lumbar spreader) spanning underneath the elongated bed between the two opposing intermediate loops for preventing the bed from collapsing inwardly and crowding an occupant.
Claim 17.  A hammock comprising: a flexible elongated bed (Dodge, Fig. 2; also column 1, line 27) including a head end (Dodge, Fig. 2, left side of figure) and a foot end (Dodge, Fig. 2, right side of figure) opposite the head end, wherein the foot end has a leg rest portion; a head anchor point (Dodge, Fig. 2, #G) connected to the head end for attachment to a head suspension line to suspend the head end of the bed; a foot anchor (Dodge, Fig. 2, #G) point connected to the foot end for attachment to a foot suspension line; four suspension lines (Dodge, Fig. 2, #G is connected to four suspension lines) connected between the foot end and the foot anchor point; and a foot spreader (Dodge, teaches a foot spreader at #’s B, C, and C1 on the right side of Fig. 2) to spread the four suspension lines apart.
Claim 18.  The hammock of claim 17, wherein the foot spreader defines four notches (Dodge, Fig. 3, notches shown at “d”), each notch for receiving the respective suspension line.
Claim 19.  The hammock of claim 18, wherein the elongated bed has a reinforced edge defining four foot loops (Dodge, Figs. 2-3, ropes are seen to make loops at #d; the ropes are considered to be reinforcement at the edge), wherein the four suspension lines span from the four foot loops, respectively, to the foot anchor point  (see Dodge Fig. 2)..
Claim 20.  The hammock of claim 19, wherein the reinforced edge defines two head loops (Dodge, Figs. 2-3, ropes are seen to make loops at #d) at the head end, and further comprising a head spreader (Dodge, Fig. 2, #C1) spanning between the two head loops for preventing the bed from collapsing inwardly and crowding a head of an occupant.
Claim 21.  The hammock of claim 19, wherein the reinforced edge defines two opposing intermediate loops (Dodge, Figs. 2-3, ropes are seen to make loops at #d) and further comprising a lumbar spreader (Dodge Fig. 2, any of beams #A, A1, A2.
Claims 9-11, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 268,783 to Dodge, in view of US Patent 492,852 to Travers (“Travers ‘852”), French Patent 2,690,823 to Leydet, US Patent 363,096 to Travers (“Travers ‘096”), and US Patent Application Publication 2012/0047649 to Grace, and in further view of US Patent 7,020,915 to Helsdon.
Claim 9.  The hammock of claim 1, wherein the bed is formed from a flexible material, the flexible material being a fabric (Dodge does not teach the use of fabric; however, the use of nylon as a hammock material is well known in the art, as taught by Helsdon, column 1, lines 55-65; it would have been obvious to one having ordinary skill in the art before the time the invention was filed to make the hammock of Dodge out of a fabric material such as nylon as an aesthetic design choice since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416).
Claim 10.  The hammock of claim 9, wherein the fabric is a synthetic fabric (Helsdon, column 1, lines 55-65)..
Claim 11.   The hammock of claim 10, wherein the synthetic fabric is nylon (Helsdon, column 1, lines 55-65).
Claim 13.  The hammock of claim 12, wherein the bed has a reinforced center seam (Helsdon teaches the use of fabric as discussed above; Helsden also teaches the use of reinforcement in column 2, lines 62 through column 3, line 30; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a reinforced center seam at least in order to allow for users of greater weight).
Claim 22.  The hammock of claim 17, wherein the elongated bed is formed from a flexible material (Dodge does not teach the use of fabric; however, the use of nylon as a hammock material is well known in the art, as taught by Helsdon, column 1, lines 55-65; it would have been obvious to one having ordinary skill in the art before the time the invention was filed In re Leshin, 125 USPQ 416).


Discussion of allowable subject matter

Subject to the rejections and objection above, Applicant’s subject matter of claims 2, 3, and 7 is allowable over the prior art.  The subject matter of these claims is discussed in the notice of allowance in the file of application 15/362,596 (Patent 10,835,020).  Notwithstanding the above rejections, Applicant’s claim limitations include various structures, including and X-shaped foot spreader with first and second rod assemblies, with four suspension lines that are 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673